Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147217                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MAGDICH & ASSOCIATES PC,                                                                                David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 147217
                                                                    COA: 314518
                                                                    Oakland CC: 2012-125729-CK
  NOVI DEVELOPMENT ASSOCIATES LLC,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 19, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals, and we
  REMAND this case to the Court of Appeals for plenary consideration.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
           p0923
                                                                               Clerk